UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


WILLIAM L. SINGLETARY,                 
                 Plaintiff-Appellee,
                 v.
                                                  No. 02-1638
ENERSYS, INCORPORATED, formerly
known as Yuasa, Incorporated,
               Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the District of South Carolina, at Columbia.
            Matthew J. Perry, Jr., Senior District Judge.
                          (CA-00-527-3-10)

                      Argued: January 22, 2003

                      Decided: February 10, 2003

  Before WILKINSON, Chief Judge, and WILKINS and MOTZ,
                     Circuit Judges.



Reversed and remanded by unpublished per curiam opinion.


                             COUNSEL

ARGUED: George Andrew Harper, JACKSON LEWIS, L.L.P.,
Greenville, South Carolina, for Appellant. John Palmer Britton,
BRITTON LAW FIRM, Sumter, South Carolina, for Appellee. ON
BRIEF: Robert M. Sneed, JACKSON LEWIS, L.L.P., Greenville,
South Carolina, for Appellant.
2                     SINGLETARY v. ENERSYS, INC.
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   William Singletary brought this action against his former
employer, Enersys, Inc., seeking compensatory and punitive damages
for alleged wrongful termination of employment in violation of the
Americans with Disabilities Act (ADA), 42 U.S.C.A. §§ 12101-117,
12201-213 (West 1995 and West Supp. 2002), the Family and Medi-
cal Leave Act (FMLA), 29 U.S.C.A. §§ 2601-54 (West 1999), and
South Carolina law. Enersys moved to dismiss the action and compel
arbitration of Singletary’s claims or, alternatively, to stay the action
pending the outcome of arbitration.

   Finding that the collective bargaining agreement did not contain
explicit provisions sufficient to waive Singletary’s right to litigate his
employment grievances in federal court, the district court denied
Enersys’s motions. Enersys then moved for interlocutory appeal on
the question of "[w]hether the collective bargaining agreement satis-
fies the Wright v. Universal Maritime Serv. Corp., 525 U.S. 70 (1998)
standard for permitting waivers of an employee-union member’s stat-
utory right to a jury trial on his federal and statutory claims under the
ADA and the FMLA?" The district court certified the question, and
we granted Enersys’s petition for interlocutory appeal. See 28
U.S.C.A. § 1292(b) (West 1993). We reverse.

                                    I.

   Singletary began work for Enersys’s predecessor on June 12, 1988.
He contends that on February 26, 1999 his employment was unlaw-
fully terminated because of a disability (paranoid schizophrenia),
which had been diagnosed in 1985. Singletary maintains that he suc-
cessfully treated his schizophrenia with medication during the bulk of
his employment, requiring only four short hospitalizations over more
than ten years of employment with the company. After his last hospi-
                      SINGLETARY v. ENERSYS, INC.                        3
talization, Singletary apparently had trouble adjusting to his new med-
ication and, rather than return to work, re-entered the hospital. During
this time, Enersys terminated his employment, ostensibly because of
"absenteeism." Singletary then brought this action for wrongful termi-
nation.

   There is no dispute that the collective bargaining agreement (CBA)
entered into by the company and the I.U.E. International Union gov-
erned Singletary’s employment and his subsequent termination. The
only question is whether the arbitration provisions of the CBA were
sufficiently clear to meet the standards required to constitute a waiver
of Singletary’s right to litigate in a judicial forum his statutory claims
of employment discrimination.

                                    II.

   We review the district court’s contract interpretation decision de
novo. See United States v. Bankers Insurance Co., 245 F.3d 315, 319
(4th Cir. 2001). In doing so, however, we do not simply apply com-
mon law principles of contract interpretation; nor do we impose the
general presumption of arbitrability that applies in other contexts.
Rather, the Supreme Court has directed that in situations like this,
involving a "a union-negotiated waiver of employees’ statutory right
to a judicial forum for claims of employment discrimination," such a
waiver must be "clear and unmistakable." See Universal Maritime,
525 U.S. at 80-81; see also Carson v. Giant Food, Inc., 175 F.3d 325,
331 (4th Cir. 1999) ("[C]ollective bargaining agreements to arbitrate
these [statutory] claims, unlike contracts executed by individuals,
must be ‘clear and unmistakable’" (quoting Universal Maritime, 525
U.S. at 80)).1

   In applying Universal Maritime, we have concluded that a collec-
tive bargaining agreement can achieve "the requisite degree of clarity
  1
   In Universal Maritime, the Supreme Court specifically reserved the
question whether a union-negotiated waiver of a statutory right to litigate
employment claims in federal court can ever be enforceable. See Univer-
sal Maritime, 525 U.S. at 82. This court, however, has "answered that
question — both before that decision and since — in the affirmative."
Brown v. ABF Freight Systems, Inc., 183 F.3d 319, 321 (4th Cir. 1999).
4                     SINGLETARY v. ENERSYS, INC.
. . . by two different approaches." Carson, 175 F.3d at 331. The first
approach "simply involves drafting an explicit arbitration clause," i.e.,
"a clear and unmistakable provision under which the employees agree
to submit to arbitration all federal causes of action arising out of their
employment." Id. The second approach applies "when the arbitration
clause is not so clear," and requires that such "[g]eneral arbitration
clauses" be supported by additional provisions mandating "explicit
incorporation of statutory anti-discrimination requirements," which
"make[ ] it unmistakably clear that the discrimination statutes at issue
are part of the agreement." Id., at 332; see also Brown v. ABF Freight
Systems, Inc., 183 F.3d 319, 321-22 (4th Cir. 1999). In the case at
hand, we need only consider the first approach.

  Article V (Non-Discrimination) of the governing CBA provides in
pertinent part:

        The company and the union recognize the importance of
     providing all employees with equal employment opportuni-
     ties, as provided by applicable laws. Therefore, the Com-
     pany and the Union agree that no employee will be
     discriminated against based upon their race, color, creed,
     religion, sex, national origin, age, disability, or status as a
     Vietnam era veteran. The Company and the Union will com-
     ply with all laws preventing discrimination and regarding
     employment of individuals. . . .

        Any and all claims regarding equal employment opportu-
     nity or provided for under this Article of the Agreement or
     under any federal or state employment law shall be exclu-
     sively addressed by an individual employee or the Union
     under the grievance and arbitration provisions of this
     Agreement.

The specific grievance and arbitration procedures are detailed sepa-
rately in Articles XIII (Grievances) and XIV (Arbitration).

   The district court concluded that the language emphasized above
did not constitute the "clear and unmistakable" waiver described in
Universal Maritime because it was "general in nature," "somewhat
ambiguous," devoid of any "specific reference to arbitration of
                       SINGLETARY v. ENERSYS, INC.                          5
employee claims against Defendant under the ADA, FMLA, or state
law governing wrongful termination of employment," and lacking any
"explicit incorporation of statutory antidiscrimination requirements."
Singletary urges us to affirm the district court, arguing similarly that
the language of the CBA does not constitute an "explicit arbitration
agreement" because "the word ‘statute’ is not present, there is no ref-
erence to statutory discrimination disputes, there is no reference to the
FMLA, and there is no language that compels arbitration." Brief of
Appellee at 8.2

   We disagree with the interpretation of the CBA advanced by the
district court and urged on us by Singletary. Article V of the CBA
does include an explicit arbitration provision: "Any and all claims . . .
under any federal or state employment law shall be exclusively
addressed by an individual employee or the Union under the griev-
ance and arbitration provisions of this Agreement." This language
constitutes a "clear and unmistakable provision under which the
employees agree to submit to arbitration all federal causes of action
arising out of their employment." Carson, 175 F.3d at 331. Although
  2
    Singletary also contends that the CBA arbitration provisions are per-
missive rather than mandatory because Article XIV (Arbitration) states
that "[a]ll disputes . . . may be referred to arbitration." Id. at 11-12. This
argument disregards the context of the "may." Article XIV provides in
pertinent part: "All disputes under this agreement which are not settled
or resolved may be referred to arbitration by a notice given to the other
party. Notice of appeal of a grievance must be given within ten (10) days
of the Company’s decision in the last step of the Grievance Procedure.
In the event that notice of arbitration is not given within the ten (10) day
period, the grievance shall be considered settled and/or waived." JA 50.
Thus, failure to give proper and timely notice of arbitration ordinarily
results in settlement or waiver of the grievance; this does not render arbi-
tration permissive. See Austin v. Owens-Brockway Glass Container, Inc.,
78 F.3d 875, 879 (4th Cir. 1996) (finding that purpose of the word "may"
in a CBA was "to give an aggrieved party the choice between arbitration
and abandonment of his claim"); see also Bankers Ins. Co., 245 F.3d at
320-21 (same). We note, however, that at oral argument counsel for
Enersys stipulated that, in any event, this ten-day notice provision could
not be applied in a manner that would prevent an employee from exercis-
ing his procedural rights to arbitrate statutory employment discrimination
claims initiated within the time period set forth in the governing statute.
6                     SINGLETARY v. ENERSYS, INC.
the language is indeed quite broad, it could not be more clear. Noth-
ing in Universal Maritime, Carson, or Brown requires that the provi-
sion be narrow in scope, just that it be clear and unmistakable in its
application to statutory claims. The arbitration provision here refers
explicitly to "any and all claims . . . under any federal or state
employment law," thus, its application to statutory claims arising in
the employment context is certainly clear. Simply put, it includes the
entire set of such claims, leaving no room for courts and litigants to
speculate on the margins about which claims are covered and which
are not.

   A quick review of the agreements at issue in the leading cases illus-
trates the point. In Universal Maritime, 525 U.S. at 80, the arbitration
clause merely provided for arbitration of "[m]atters under dispute"
without elaborating on whether those matters could arise under the
employment contract, or federal law, or both, and "contain[ed] no
explicit incorporation of statutory anti-discrimination requirements."
Similarly, in Carson, 175 F.3d at 332, the arbitration clauses stated
"that the parties agree to arbitrate all disputes over the meaning of the
agreement," without mentioning "disputes arising under federal law,"
and without any explicit incorporation of federal statutory law.
Finally, in Brown, 183 F.3d at 321-22, the arbitration provisions also
referred generally to "all grievances or questions of interpretation
arising under . . . this Agreement," without any mention of those that
might arise out of alleged statutory violations and without any explicit
provision incorporating the anti-discrimination statutes. Conse-
quently, in all of these cases, the arbitration provisions were held
insufficient to constitute waivers of the employees’ rights to litigate
their statutory claims. By comparison, the arbitration clause in this
case was far more explicit — referring to "any and all claims . . .
under any federal or state employment law."

   Indeed, the provision at issue in this case is arguably even more
clear than that in Safrit v. Cone Mills Corp., 248 F.3d 306, 308 (4th
Cir. 2001) (per curiam), which we held sufficient to waive an
employee’s right to a judicial forum. In Safrit, the CBA stated only
that the parties agreed to "abide by all the requirements of Title VII"
and "that [u]nresolved grievances arising under this Section are the
proper subjects for arbitration." Id. The CBA in this case explicitly
mandates that "any and all claims . . . under any federal or state
                      SINGLETARY v. ENERSYS, INC.                       7
employment law shall be exclusively addressed" through the agree-
ment’s grievance and arbitration procedures.

                                   III.

    No matter how sympathetic his claims, William Singletary submit-
ted to a union-negotiated agreement that contained an explicit arbitra-
tion clause, which clearly and unmistakably waives his rights to
litigate statutory employment discrimination claims in a judicial
forum. Such "[a]n agreement to arbitrate statutory claims is part of the
natural tradeoff that a union must make in exchange for other bene-
fits." Safrit, 248 F.3d at 308. Had the union and the company struck
a different bargain, the result might indeed be different. But this is the
bargain they reached, and we hold that it is sufficient under Universal
Maritime and Carson to constitute a waiver of the right to litigate stat-
utory claims in a judicial forum. Accordingly, we reverse the judg-
ment of the district court and remand for further proceedings
consistent with this opinion.

                                          REVERSED AND REMANDED